       Case 2:19-cv-04039-GEKP Document 55 Filed 06/15/21 Page 1 of 15




                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA

CARLOS VEGA                                     :         CIVIL ACTION
            and                                 :
JOSEPH WHITEHEAD, JR.                           :         NO. 19-4039
                                                :
                                    Plaintiffs, :         JURY TRIAL DEMANDED
                      v.                        :
                                                :
CITY OF PHILADELPHIA                            :
               and                              :
LAWRENCE S. KRASNER                             :
                                    Defendants. :

                               [PROPOSED] ORDER [NO. 1]


       AND NOW, this                 day of                              , 2021, upon

consideration of Defendants’ Motion for Leave to File a Supplemental Brief in Support of

Defendants’ Motion for Summary Judgment, and Plaintiffs’ response thereto, it is hereby

ORDERED that the Motion is DENIED.

                                                   BY THE COURT:



                                                   GENE E. K. PRATTER
                                                   United States District Court Judge
        Case 2:19-cv-04039-GEKP Document 55 Filed 06/15/21 Page 2 of 15




                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA

CARLOS VEGA                                      :         CIVIL ACTION
            and                                  :
JOSEPH WHITEHEAD, JR.                            :         NO. 19-4039
                                                 :
                                     Plaintiffs, :         JURY TRIAL DEMANDED
                       v.                        :
                                                 :
CITY OF PHILADELPHIA                             :
               and                               :
LAWRENCE S. KRASNER                              :
                                     Defendants. :

                               [PROPOSED] ORDER [NO. 2]


       AND NOW, this                 day of                               , 2021, upon

consideration of Plaintiffs’ Cross-Motion for Leave to File a Supplemental Brief in Opposition to

Defendants’ Motion for Summary Judgment, it is hereby ORDERED that the Motion is

GRANTED.

       The Court hereby enters on the record Plaintiffs’ Supplemental Brief in Opposition to

Defendants’ Motion for Summary Judgment, which is attached to Plaintiffs’ Cross-Motion as

Exhibit “A”.

                                                    BY THE COURT:



                                                    GENE E. K. PRATTER
                                                    United States District Court Judge
        Case 2:19-cv-04039-GEKP Document 55 Filed 06/15/21 Page 3 of 15




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA

CARLOS VEGA                                        :          CIVIL ACTION
            and                                    :
JOSEPH WHITEHEAD, JR.                              :          NO. 19-4039
                                                   :
                                       Plaintiffs, :          JURY TRIAL DEMANDED
                        v.                         :
                                                   :
CITY OF PHILADELPHIA                               :
               and                                 :
LAWRENCE S. KRASNER                                :
                                       Defendants. :

           PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR
     LEAVE TO FILE SUPPLEMENTAL BRIEF IN SUPPORT OF DEFENDANTS’
           MOTION FOR SUMMARY JUDGMENT; AND IF LEAVE TO
     FILE DEFENDANTS’ SUPPLEMENTAL BRIEF IS GRANTED, PLAINTIFFS’
       CROSS-MOTION FOR LEAVE TO FILE THEIR OWN SUPPLEMENTAL
      BRIEF IN OPPOSITION TO THE MOTION FOR SUMMARY JUDGMENT

       Plaintiffs, by and through their undersigned attorneys, file this response to Defendants’

Motion for Leave to File Supplemental Brief in Support of Motion for Summary Judgment

(“Motion to File Supplemental Brief”). If the Court grants Defendants’ Motion to File

Supplemental Brief, Plaintiffs seek leave of the Court to file their own Supplemental Brief in

opposition to Defendants’ Supplemental Brief. Plaintiffs’ proposed Supplemental Brief is

attached hereto as Exhibit “A”. In response to Defendants’ Motion to File Supplemental Brief,

and in support of Plaintiffs’ Cross-Motion to file their own Supplemental Brief, Plaintiffs aver

the following:

       1.        Admitted in part; denied in part. It is admitted that on September 5, 2019,

Plaintiff Carlos Vega (“Mr. Vega”) filed a Complaint against Defendants City of Philadelphia

(“City”) and Lawrence Krasner (“Mr. Krasner”), alleging claims of age discrimination. It is

denied that the Complaint was filed by Mr. Vega only. On the contrary, Plaintiff Joseph
        Case 2:19-cv-04039-GEKP Document 55 Filed 06/15/21 Page 4 of 15




Whitehead, Jr., is also a Plaintiff in the action.

        2.      Admitted in part; denied in part. It is admitted that on November 2, 2020,

Defendants filed a Motion for Summary Judgment which seeks, among other relief, dismissal of

Mr. Vega’s age discrimination claims. Because the Motion for Summary Judgment is a matter of

record and the best evidence of what is set forth therein, Plaintiffs deny any attempt by

Defendants to characterize, summarize or paraphrase the Motion or its contents.

        3.      Admitted.

        4.      Admitted.

        5.      Admitted.

        6.      Denied. Defendants have mischaracterized allegations made by Mr. Vega in the

Complaint he filed in the Philadelphia Court of Common Pleas on May 14, 2021 (“State Court

Complaint”), which is a matter of record and the best evidence of what is set forth therein.

Moreover, Mr. Vega did not admit in the State Court Complaint that Defendants terminated his

employment with the City for legitimate non-discriminatory reasons. On the contrary, Mr. Vega

specifically alleged in the State Court Complaint that Mr. Krasner terminated his employment

with the City because of his age, in violation of the Age Discrimination in Employment Act

(“ADEA”) and the Pennsylvania Human Relations Act (“PHRA”). See Exhibit 1 of Defendants’

Motion to File Supplemental Brief (State Court Complaint at ¶47, alleging that “[Mr.] Krasner’s

long-standing malice and resent of Mr. Vega resulted in his illegal termination of Mr. Vega, who

was forced to file suit against [Mr.] Krasner” and that “[t]hat legal action was brought pursuant to

the [ADEA] and the [PHRA]”) (emphasis added). Mr. Vega did not allege or admit in the State

Court Complaint that Mr. Krasner fired him to exact revenge for having been defeated by Mr.

Vega in the Scott/Muhammed triple homicide trial. Furthermore, the “long-standing malice and
                                                     2
        Case 2:19-cv-04039-GEKP Document 55 Filed 06/15/21 Page 5 of 15




resent” harbored by Mr. Krasner against Mr. Vega, referred to in ¶47 of the State Court

Complaint, is tied directly to Mr. Vega’s age discrimination claims and to the proofs presented by

Mr. Vega in opposition to Defendants’ Motion for Summary Judgment, which establish that Mr.

Krasner maintained a long-term discriminatory belief that older, long-tenured prosecutors at the

Philadelphia District Attorney’s Office (“DAO”) were too rigid and too set in their ways

transition period to work in the DAO.

        7.       Denied. Mr. Vega has not made any “new admissions” in the State Court

Complaint that will assist the Court in resolving the issues raised in Defendants’ Motion for

Summary Judgment. Accordingly, there is no need for the Court to reopen the summary

judgment record to allow Defendants to file a Supplemental Brief. If, however, the Court grants

Defendants’ Motion to File Supplemental Brief, Plaintiffs request leave to file their own

Supplemental Brief in opposition to Defendants’ Supplemental Brief. The Supplemental Brief

that Plaintiffs will file if such leave is granted is attached hereto as Exhibit “A”. Because

Defendants’ proposed Supplemental Brief raises new issues not previously addressed in the

summary judgment papers, if Defendants are allowed to file a Supplemental Brief, Plaintiffs

should be allowed to file a responsive Supplemental Brief so that the Court will have the benefit

of full briefing of the parties.




                                                  3
        Case 2:19-cv-04039-GEKP Document 55 Filed 06/15/21 Page 6 of 15




       WHEREFORE, Plaintiffs respectfully request that the Court deny Defendants’ Motion for

Leave to file Supplemental Brief. In the alternative, if the Court grants Defendants’ Motion,

Plaintiffs respectfully request leave to file the attached Supplemental Brief in reply to Defendants’

Supplemental Brief.

                                                  Respectfully submitted,

                                                  /s/ Robert A. Davitch
                                                  Robert A. Davitch, Esq.
                                                  Sidkoff, Pincus & Green, P.C.
                                                  1101 Market Street, Suite 2700
                                                  Philadelphia, PA 19107
                                                  (215) 574-0600 – Office
                                                  (215) 574-0310 – Fax
                                                  rad@sidkoffpincusgreen.com

                                                  Attorneys for Plaintiff Carlos Vega


                                                  Sidney L. Gold, Esq.
                                                  Sidney L. Gold & Associates, P.C.
                                                  1835 Market Street, Suite 515
                                                  Philadelphia, PA 19103
                                                  (215) 569-1999 – Office
                                                  SGold@DiscrimLaw.net

                                                  Attorney for Plaintiff Joseph Whitehead, Jr.

Date: June 15, 2021




                                                 4
Case 2:19-cv-04039-GEKP Document 55 Filed 06/15/21 Page 7 of 15




EXHIBIT “A”
        Case 2:19-cv-04039-GEKP Document 55 Filed 06/15/21 Page 8 of 15




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

CARLOS VEGA                                       :           CIVIL ACTION
            and                                   :
JOSEPH WHITEHEAD, JR.                             :           NO. 19-4039
                                                  :
                                      Plaintiffs, :           JURY TRIAL DEMANDED
                        v.                        :
                                                  :
CITY OF PHILADELPHIA                              :
               and                                :
LAWRENCE S. KRASNER                               :
                                      Defendants. :

                PLAINTIFFS’ SUPPLEMENTAL BRIEF IN OPPOSITION
               TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

I.     INTRODUCTION AND SUMMARY OF RESPONSE TO DEFENDANTS’
       SUPPLEMENTAL BRIEF

       In their Supplemental Brief in support of their Motion for Summary Judgment (the

“Motion”), Defendants City of Philadelphia (“City”) and Lawrence Krasner (“Mr. Krasner”)

have attempted to create a new factual issue to bolster their argument that they are entitled to

summary judgment on Plaintiff Carlos Vega’s (“Mr. Vega’s”) age discrimination claims arising

under the ADEA and the PHRA. Specifically, Defendants contend that certain allegations made

by Mr. Vega in the lawsuit he recently filed in the Court of Common Pleas of Philadelphia

County ( “State Court Action”) “preclude any possibility that Mr. Vega’s age was the ‘but-for’

reason for the termination of his employment.” See Def. Supp. Br. (Doc. No. 54-1) at p. 1.1 In

their Motion to File the Supplemental Brief, Defendants took this argument one step further,

asserting that “[t]he facts alleged by Mr. Vega in his verified complaint [in the State Court



1
  The State Court Action is captioned Carlos Vega v. Shaun King, Real Justice PAC and
Lawrence Krasner for DA, C.C.P. Phila., May Term 2021, No. 00305. It asserts claims for
placing Mr. Vega in a false light before the public and civil conspiracy. Counsel for Mr. Vega in
this action do not represent him in the State Court Action.
        Case 2:19-cv-04039-GEKP Document 55 Filed 06/15/21 Page 9 of 15




Action] admit that Defendants terminated his employment for legitimate non-discriminatory

reasons.” See Mot. for Leave to File Supp. Br. (Doc. 54) at ¶ 6 (emphasis added). Defendants

are plainly mistaken and their argument is ill-advised. Most importantly, Defendants have

mischaracterized or ignored pertinent averments of the Complaint filed by Mr. Vega in the State

Court Action (“State Court Complaint”). When construed in a light most favorable to Mr. Vega,

as it must be at the summary judgment stage, the State Court Complaint includes no admission

by Mr. Vega that his employment with the City was terminated for valid or legitimate reasons

unrelated to his age. Rather than rely on Defendants’ self-serving characterization and

interpretation of what Defendants claim in their Supplemental Brief that Mr. Vega alleged in the

State Court Complaint, we need look no further than to the actual language of ¶47 of the State

Court Complaint, which reads:

               [Mr.] Krasner’s long-standing malice and resent of Mr. Vega
               resulted in his illegal termination of Mr. Vega, who was forced to
               file suit against [Mr.] Krasner. That legal action was brought
               pursuant to the Age Discrimination in Employment Act . . . and the
               Pennsylvania Human Relations Act . . . (Emphasis added).

       Elsewhere in the State Court Complaint, at ¶39, Mr. Vega alleged that Mr. Krasner

“swore to get revenge against him” after he was defeated by Mr. Vega in the December 2016

Scott/Muhammed triple homicide trial. However, the State Court Complaint does not aver or

admit that Mr. Krasner fired Mr. Vega as a means of exacting revenge. On the contrary, it

alleges, at ¶47, that Mr. Krasner fired Mr. Vega because of his age. Thus, ¶39 and ¶47 of the

State Court Complaint can and should be read independently. A trier of fact could find that Mr.

Krasner may have vowed retribution against Mr. Vega for having lost the Scott/Muhammed trial,

but still fired Mr. Vega because of his age.

       This reading of the State Court Complaint is buttressed by the fact that Mr. Krasner’s
                                                2
       Case 2:19-cv-04039-GEKP Document 55 Filed 06/15/21 Page 10 of 15




termination of Mr. Vega’s employment would not have been “illegal”, as alleged in ¶47, if it

resulted from a personal vendetta unconnected to Mr. Vega’s age. As averred in ¶47, the firing

of Mr. Vega was “illegal” because it was motivated by Mr. Vega’s age.

       The State Court Complaint’s reference to Mr. Krasner’s “long-standing malice and

resent” of Mr. Vega (that led to Mr. Vega’s age-motivated discharge) is consistent with the

proofs presented by Plaintiffs in opposition to Defendants’ Motion for Summary Judgment.

Those proofs establish that Mr. Krasner harbored a deep-seated hostility and animus towards

older prosecutors like Mr. Vega who had worked in the DAO for decades, who were known to

Mr. Krasner from his many years of experience as a criminal defense attorney. Mr. Krasner even

proclaimed publicly that older prosecutors as a group were too rigid and set in their ways to

embrace his policies, whereas young prosecutors as a group would support his agenda. See

discussion infra.2

II.    THE ALLEGATIONS OF THE STATE COURT COMPLAINT ARE
       CONSISTENT WITH AND DO NOT DIMINISH THE COMPELLING
       EVIDENCE OF AGE DISCRIMINATION THAT MR. VEGA HAS PRESENTED
       IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       In their previous submissions filed in opposition to Defendants’ Motion for Summary

Judgment, Plaintiffs showed that there are many material issues of fact on the core issues that

preclude summary judgment on their age discrimination claims. Mr. Vega’s State Court

Complaint does not compromise or cast doubt on the evidence Plaintiffs have presented, which is

more than adequate for a jury to find that Mr. Vega’s employment was terminated “because of


2
   Mr. Vega’s use of the word “long-standing” in ¶47 of the State Court Complaint undermines
Defendants’ argument. The Scott/Muhammed trial was concluded one year before Mr. Krasner
fired Mr. Vega. On the other hand, Mr. Krasner’s public remarks that preceded his election as
DA specifically targeted older prosecutors who had worked in the DAO for decades.

                                                3
       Case 2:19-cv-04039-GEKP Document 55 Filed 06/15/21 Page 11 of 15




[his] age”, in violation of the ADEA. See 29 U.S.C. §623(a)(1).3

       The proof of age discrimination in the summary judgment record is consonant with Mr.

Vega’s allegation in the State Court Complaint Mr. Krasner fired him illegally, in violation of

the ADEA and the PHRA. Mr. Krasner’s public statements made prior to his election as DA

were reflective of his long-term antipathy towards prosecutors of Mr. Vega’s age. In the

interview he gave to The Intercept on May 17, 2017, Mr. Krasner stated that some attorneys at

the DAO “can’t stand the idea of change;” that they “are going to made to leave because you

cannot bring about real change and keep people in place who are going to fight change every

step of the way;” and that “[t]he ones who will leave will tend to be my generation, people who

started in this business thirty years ago[.]” See Pl. Resp. to Def. St. of Material Facts

(“RSOMF”) at ¶6b(1), p. 4. In the interview he gave to Jacobin radio on October 7, 2017, Mr.

Krasner declared that “there is no question that the old guard in that [DAO] is in control and the

old guard in that office is not desiring change at all” and “needs to go.” RSOMF at ¶6b(2), p. 5.

In the interview he gave to WHYY on October 24, 2017, Mr. Krasner expressed a strong

3
   Mr. Vega’s evidence, for purposes of summary judgment, satisfies the applicable causation
standard. In Gress v. Temple University Health System, 784 Fed. Appx. 100, 104-05 (3d Cir.
2019), the Third Circuit, quoting Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994), stated that
the plaintiff in an ADEA case “must prove not that the illegitimate factor was the sole reason for
the decision, but that the illegitimate factor was a determinative factor in the adverse
employment decision”; see also Egan v. Delaware River Port Authority, 851 F.3d 263, 272 (3d
Cir. 2017) (stating that “a plaintiff [in an ADEA case] must . . . prove that age was a ‘but-for’
cause of the employer’s adverse decision in order to establish a disparate-treatment claim) (citing
Gross v. FBL Financial Services, 557 U.S. 167, 176-78 (2009)) (emphasis added). More
recently, in Bostock v. Clayton County, 140 S.Ct. 1731 (2020), the Supreme Court interpreted
Title VII’s “because of” language, which also appears in the ADEA, and concluded that it
encompassed employee terminations with more than one motivation, and that a plaintiff need not
prove that sex was the only cause of the termination; see id. at 1739, (stating that “[s]o long as
the plaintiff’s sex was one but-for cause of that decision, that is enough to trigger the law.”). Mr.
Vega’s proof is sufficient to establish causation under any of these standards, or even under a
stricter but-for analysis.

                                                  4
       Case 2:19-cv-04039-GEKP Document 55 Filed 06/15/21 Page 12 of 15




preference for young prosecutors over their older counterparts, stating that he “expect[ed] to

have very broad support among the vast majority of the young prosecutors who are in [the

DAO],” and that “young prosecutors” came from “a completely different culture” as compared to

what he and lawyers who were his contemporaries “experienced thirty years ago when [they]

came out of law school.” RSOMF at ¶ 6b(3), pp. 5-6.4

       Mr. Krasner’s public pronouncements which stereotyped older prosecutors are in accord

with the allegations of ¶47 of the State Court Complaint, and with Mr. Vega’s deposition

testimony. Mr. Vega testified unequivocally that his age was the reason for his termination:

               [W]hat I take issue with is my firing based on my age. With the
               comments that [Mr. Krasner] made to the press, that the old guard
               has to leave, that the old guard is . . . incapable of changing . . .
               That they need to make room for young people coming out of law
               school because they’re progressive[.]”

See RSOMF at ¶22b, pp. 17-18 (citing Pl. App. Ex. 18 at 136:12-24). Mr. Vega was emphatic in

his testimony that Mr. Krasner’s public references to the “old guard” meant “old people” and

“people of a certain age” who “are older [and] have to leave.” RSOMF at ¶ 70b, p. 67 (citing Pl.

App. Ex. at 159:4-23, 152:18-153:1). Mr. Vega made no admission in the State Court Complaint

that recants or repudiates his prior deposition testimony.

       One more point deserves mention. Defendants’ Supplemental Brief fails to address the

fact that Mr. Krasner has never testified or suggested that he terminated Mr. Vega’s employment

to get even with Mr. Vega because he was beaten by Mr. Vega in the Scott/Muhammed trial. In

fact, Mr. Krasner flatly rejected this theory, testifying in his deposition that he fired Mr. Vega not

because he lost the trial, but because Mr. Vega had engaged in prosecutorial misconduct during


4
 As Plaintiffs have shown, these public age-related comments by Mr. Krasner constitute direct
and/or circumstantial evidence of a discriminatory motive.
                                                5
       Case 2:19-cv-04039-GEKP Document 55 Filed 06/15/21 Page 13 of 15




and in connection with the trial. See Def. St. of Material Facts (“SOMF”) at ¶¶ 22-23. In

Plaintiffs’ response to Defendants’ Motion for Summary Judgment, Mr. Vega showed that Mr.

Krasner’s asserted reasons for the termination decision are false and pretexts for age

discrimination. RSOMF at ¶22b, pp. 17-19 and 23b(2)-(8), pp. 20-28. To further show pretext,

Plaintiffs have pointed to evidence that Mr. Krasner’s proffered reasons for firing Mr. Vega have

shifted over time and are contradictory (although Mr. Krasner has never asserted that he ousted

Mr. Vega because he lost the Scott/Muhammed trial). RSOMF at ¶ 23b(1), pp. 19-20. Mr.

Vega’s proof of pretext submitted in response to Mr. Krasner’s asserted reasons is consistent

with the allegation of ¶47 of the State Court Complaint that Mr. Krasner terminated his

employment in violation of the ADEA and the PHRA.




                                                 6
       Case 2:19-cv-04039-GEKP Document 55 Filed 06/15/21 Page 14 of 15




III.   CONCLUSION

       Defendants’ Supplemental Brief offers no new reason for granting summary judgment in

favor of Defendants on Mr. Vega’s age discrimination claims. For the reasons discussed in this

brief and in Plaintiffs previous submissions, Defendants’ Motion for Summary Judgment should

be denied.

                                               /s/ Robert A. Davitch
                                               Robert A. Davitch, Esq.
                                               Sidkoff, Pincus & Green, P.C.
                                               1101 Market Street, Suite 2700
                                               Philadelphia, PA 19107
                                               (215) 574-0600 – Office
                                               (215) 574-0310 – Fax
                                               rad@sidkoffpincusgreen.com

                                               Attorney for Plaintiff Carlos Vega


                                               Sidney L. Gold, Esq.
                                               Sidney L. Gold & Associates, P.C.
                                               1835 Market Street, Suite 515
                                               Philadelphia, PA 19103
                                               (215) 569-1999 – Office
                                               SGold@DiscrimLaw.net

                                               Attorney for Plaintiff Joseph Whitehead, Jr.

Date: June 15, 2021




                                               7
       Case 2:19-cv-04039-GEKP Document 55 Filed 06/15/21 Page 15 of 15




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

CARLOS VEGA                                      :          CIVIL ACTION
            and                                  :
JOSEPH WHITEHEAD, JR.                            :          NO. 19-4039
                                     Plaintiffs, :          JURY TRIAL DEMANDED
                       v.                        :
                                                 :
CITY OF PHILADELPHIA                             :
               and                               :
LAWRENCE S. KRASNER                              :
                                     Defendants. :

                                CERTIFICATE OF SERVICE

       I, Robert A. Davitch, Esq., hereby certify that Plaintiffs’ Response to Defendants’ Motion

for Leave to File Supplemental Brief in Support of Motion for Summary Judgment, and

Plaintiffs’ Cross-Motion for Leave to File a Supplemental Brief, has been served via electronic

service of the Court, and is available for viewing and downloading on the Court’s ECF system,

upon the following counsel of record:

                                       Lisa Swiatek, Esq.
                                     Benjamin Patchen, Esq.
                              City of Philadelphia Law Department
                                   1515 Arch Street, 16th Floor
                                    Philadelphia, PA 19102

                                       David Smith, Esq.
                                       Anne Kane, Esq.
                                     Samantha Banks, Esq.
                             Schnader Harrison Segal & Lewis LLP
                                1600 Market Street, Suite 3600
                                 Philadelphia, PA 19103-7286

                                                    /s/ Robert A. Davitch
                                                    ROBERT A. DAVITCH
                                                    Attorney for Plaintiff Carlos Vega
Date: June 15, 2021
